Citation Nr: 0844230	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  06-17 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bipolar disorder with 
psychotic features.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1972 to July 
1974.  The veteran also had periods of service in the U.S. 
Marine Corps Reserve and in the Kentucky National Guard.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal.  The appellant appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The Board notes that the veteran's appeal originally 
contained claims of entitlement to service connection for 
lumbar strain, a broken pelvis, diabetes mellitus, and 
polynephritis.  In March 2007, the veteran submitted a 
statement requesting to withdraw his appeal on all issues 
except for his claim of entitlement to service connection for 
bipolar disorder.  See 38 C.F.R. § 20.204 (2008).  
Accordingly, the issues of entitlement to service connection 
for lumbar strain, a broken pelvis, diabetes mellitus, and 
polynephritis no longer remain in appellate status.  
Therefore, no further consideration is required.


FINDING OF FACT

Bipolar disorder did not manifest in service, or within one 
year thereafter, and has not been shown to be causally or 
etiologically related to the veteran's military service.


CONCLUSION OF LAW

Bipolar disorder was not incurred or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

A.  Duty to Notify

The law requires VA to make reasonable efforts to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1) (as amended, 
effective May 30, 2008).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Furthermore, upon receipt of an application for a service 
connection claim, VA is required to review the evidence 
presented with the claim and to provide the veteran with 
notice of what evidence not previously provided will help 
substantiate his claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

Preliminarily, the Board finds that the VA's duty to notify, 
addressed in 38 C.F.R. § 3.159(b)(1), was satisfied by a 
letter sent to the veteran in April 2003.  The April 2003 
letter specifically addressed the evidence necessary to 
substantiate the veteran's claim, the evidence VA would seek 
to obtain, and the evidence the veteran was expected to 
provide.  The April 2003 letter was also sent prior to the 
initial unfavorable decision by VA in June 2003.  Therefore, 
the timing requirement of the notice as set forth in Pelegrini 
has been met.

Additionally, a supplemental notice letter sent to the veteran 
in March 2006 addressed the relevant rating criteria and 
effective date provisions, compliant with the requirements of 
Dingess.  While notice provided to the veteran was not given 
prior to the first agency of original jurisdiction (AOJ) 
adjudication of the case, notice was provided by the AOJ prior 
to the transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a).  The Board also notes 
that as service connection is being denied in the decision 
below, no rating or effective date will be assigned with 
respect to this claimed condition.

Additional supplemental notice was sent to the veteran in 
January 2007.  As the March 2006 and January 2007 notice 
letters were followed by a readjudication of the veteran's 
claim in supplemental statements of the case (SSOC) in 
February 2007, August 2007, March 2008, April 2008, and August 
2008, any error in the timing of the notice was harmless.  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  

Based on the foregoing, the Board finds that the April 2003, 
March 2006, and January 2007 notice letters adequately 
informed the veteran of the information and evidence necessary 
to substantiate his claim for service connection for bipolar 
disorder.  Therefore, the Board concludes that VA has provided 
to the veteran, all of the notice required by law.

B.  Duty to Assist

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records and pertinent 
private treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO has obtained the veteran's VA outpatient 
treatment records, service treatment records, private 
treatment records, and social security records.  VA has 
further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
May 2006 statement of the case (SOC), and supplemental 
statements of the case (SSOC) in February 2007, August 2007, 
March 2008, April 2008, and August 2008.  The SOC and SSOCs 
specified the reasons for the continuing denial of the 
veteran's claim for service connection and, in so doing, 
informed him of the evidence that was still required to 
substantiate his claim.

The Board acknowledges that the veteran has not been afforded 
a VA examination in conjunction with his claim of entitlement 
to service connection for bipolar disorder.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four 
factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, a VA examination is unnecessary to decide the 
claim for service connection for bipolar disorder because it 
is unlikely that such an examination would provide any more 
information than is already contained in the claims file.  As 
will be explained more fully below, the record does not 
contain sufficient probative evidence to demonstrate that the 
veteran experienced an event, injury, or disease during his 
military service to which his current disorders are related.  
The veteran's service treatment records are completely silent 
as to complaints, treatment, or diagnosis of any psychiatric 
disorder.  There is also evidence of the veteran receiving 
treatment for a psychiatric disorder until 1984, which is 
over 10 years post-service.  Element (2) of the McClendon 
analysis has not been met.   The Board therefore finds that a 
VA examination is unnecessary.  38 C.F.R. § 3.159(c)(4)(i); 
cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an in-service event, injury, 
or disease).

Finally, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Law and Analysis

Service connection may be established for any disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for certain diseases, including psychoses, 
may also be established on a presumptive basis by showing 
that the disability manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.")

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for bipolar 
disorder.  Although competent medical evidence establishes 
that the veteran is currently suffering from bipolar disorder 
with psychotic features, there must also be persuasive, 
competent evidence establishing the incurrence of an 
inservice disease or injury and an etiological relationship 
between that event, injury, or disease in service and the 
claimed disability.  After careful consideration, the Board 
concludes that there is no such evidence.  Consequently, the 
veteran is not entitled to service connection for bipolar 
disorder.  

The veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of any psychiatric 
problems.  In his March 1972 enlistment examination, the 
veteran denied any previous treatment for any mental 
conditions, any feelings of depression or excessive worry, 
any trouble sleeping, any loss of memory, or any nervous 
trouble of any sort.  The doctor who performed the veteran's 
March 1972 enlistment examination did not note any 
psychiatric abnormalities.  Similarly, the examiner who 
completed the veteran's assessment upon his release from 
active duty in July 1974, also noted no psychiatric 
abnormalities.  During his service in the Reserves, the 
veteran was noted to demonstrate no psychiatric abnormalities 
upon examination in September 1975 and November 1975.

The first evidence associated with the veteran's claims file 
indicating that the veteran experienced psychiatric problems 
is a discharge summary from Western State Hospital (WSH), 
which recorded the veteran's inpatient treatment from August 
31, 1984 to September 21, 1984.  Subsequent records from WSH 
in 1988 and 1989, Pennroyal Center in 1991, and the Nashville 
VA Medical Center from 1999 to the present all clearly 
document the veteran's ongoing treatment for bipolar 
disorder, schizophrenia, and paranoid schizophrenia.  None of 
those records traced the veteran's illness to his active 
service or, for that matter, prior to 1984.  Indeed, the 
Board's attention is drawn to an October 2000 treatment 
report that noted that the veteran provided a history of 
mental illness since 1985.  Similarly, a June 1994 report of 
VA examination for purposes of non-service-connected pension 
benefits indicated that the onset of the veteran's 
psychiatric disability to 1984.  

As the evidence of record does not indicate that the veteran 
began experiencing psychiatric symptoms for several years 
after his separation from service, the Board concludes that 
the veteran's bipolar disorder did not manifest in service or 
within one year thereafter.  

With regard to the years-long evidentiary gap in this case 
between active service and the earliest complaints of 
psychiatric symptoms, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
bipolar disorder is itself evidence which tends to show that 
the claimed disability did not have its onset in service or 
for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

Although the most probative evidence in this case shows that 
the claimed disability was not present during the veteran's 
active service or for several years thereafter, as set forth 
above, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Thus, if there 
is a causal connection between the claimed condition and 
service, service connection may be established.  Godfrey v. 
Derwinski, 2 Vet. App. 354 (1992).  

The medical evidence currently associated with the record on 
appeal, however, contains no probative evidence of a link 
between the veteran's claimed disability and his active 
service, or any incident therein.  Significantly, none of the 
doctors who have examined the veteran have suggested that the 
veteran's existing bipolar disorder is in any way related to 
his military service.  Except for a statement in support of 
his claim in June 2004, wherein the veteran alleges that 
during his military service in 1972 to 1980, he was exposed 
to lots of stress that damaged his nervous system and his 
mental abilities, the veteran does not attribute his mental 
problems to his military service in any medical record or 
other documents associated with his claims file.  Indeed, the 
Board observes that this statement is contradicted by 
numerous private and VA treatment reports that specifically 
note that the veteran provided a history of mental illness no 
earlier than 1985.

Though the Board concludes that the veteran's diagnosis of 
bipolar disorder meets the requirement that the claimant 
exhibit a current disability, there is no persuasive medical 
nexus evidence of record indicating the veteran developed the 
claimed disorder during or as a result of his service in the 
military.  See Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998) ("In order for service connection for a particular 
disability to be granted, a claimant must establish he or she 
has that disability and that there is 'a relationship between 
the disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'"); citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Therefore, the veteran is not entitled to service 
connection for bipolar disorder.  38 U.S.C.A. §§ 1110, 1131; 
see also Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

The only evidence suggesting that the veteran's diagnosed 
bipolar disorder is in any way related to his service in the 
military comes from the veteran.  Though the veteran may 
attest to symptoms he has experienced, he is not competent to 
opine on the diagnosis or etiology of his disability.  Where 
a determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As a lay 
person, the veteran simply does not have the necessary 
medical training and/or expertise to make a diagnosis or 
determine the cause of his bipolar disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

As the medical or lay evidence supporting the veteran's claim 
is very limited, the Board concludes that the most probative 
evidence of record does not link the veteran's bipolar 
disorder to his military service.  Because the preponderance 
of the evidence is against the veteran's claim, the benefit 
of the doubt provision does not apply.  See 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  Accordingly, the Board concludes that service 
connection for bipolar disorder is not warranted.  


ORDER

Entitlement to service connection for bipolar disorder with 
psychotic features is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


